that, even if the jury had been informed of the theft case, there was not a
                 reasonable likelihood the result at trial would have been different because
                 Sexton's credibility was explored at trial, other testimony incriminated
                 Willing, and substantial evidence was presented which demonstrated that
                 it would have been almost impossible for Sexton to plan the crimes
                 without Willing's involvement. See Sanborn v. State, 107 Nev. 399, 406,
                 812 P.2d 1279, 1284-85 (1991) (newly discovered evidence must be "not
                 only an attempt to contradict, impeach, or discredit a former witness,
                 unless the witness is so important that a different result would be
                 reasonably probable"); King v. State, 95 Nev. 497, 500, 596 P.2d 501, 503
                 (1979). 2 Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 3




                                          Pickering




                       2 Willing also contends that he was deprived of his right to confront
                 Sexton. Although we need not consider this contention because it does not
                 appear that it was raised below, see Davis v. State, 107 Nev. 600, 606, 817
P.2d 1169, 1173 (1991), overruled on other grounds by Means v. State, 120
Nev. 1001, 103 P.3d 25 (2004), we note that any error would have been
                 harmless, see Medina v. State, 122 Nev. 346, 355, 143 P.3d 471, 476
                 (2006).

                       3 Thefast track response does not comply with the Nevada Rules of
                 Appellate Procedure because it is not double-spaced. See NRAP 32(a)(4);
                 NRAP 3C(h)(1). We caution counsel for the State that future failure to
                 comply with the rules of this court when filing briefs may result in the
                 imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                   cc: Hon. Robert W. Lane, District Judge
                        Donald J. Green
                        Nye County District Attorney
                        Attorney General/Carson City
                        Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    (ze